Citation Nr: 0913002	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a low back condition.

Entitlement to service connection for a bilateral shoulder 
condition on a direct or secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to August 
1992 and from May 1993 to April 1999.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In his July 2005 substantive appeal, the Veteran requested a 
hearing before a member or members of the Board.  In an 
August 2005 writing, the Veteran withdrew his hearing 
request.


FINDINGS OF FACT

1.  The Veteran's low back condition did not have onset 
during active service and is not otherwise etiologically 
related to his active service.

2.  The Veteran's bilateral shoulder condition did not have 
its onset until many years after separation from active 
service, is not etiologically related to the Veteran's active 
service, and was not caused or aggravated by the Veteran's 
service connected cervical strain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
condition have not been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.303, (2008).


2.  The criteria for service connection for a bilateral 
shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Regarding the back, service treatment records from August 
1988 to August 1992 are absent for any reports of treatment 
for or symptoms of back problems.  In December 1987, an 
enlistment medical report indicated that the Veteran had 
mild, asymptomatic lordosis of the spine or other 
musculoskeletal system.  However, a report of medical 
examination from August 1992, when the Veteran separated from 
service, indicated a normal evaluation of the Veteran's spine 
and musculoskeletal system.  

An associated report of medical history from August 1992 
revealed that the Veteran did not then have, or had 
previously had, recurrent back pain or bone, joint, or other 
deformity. 

Service treatment records from the Veteran's active duty from 
May 1993 to May 1995 are also absent for complaints of or 
treatment for a back disability.  These reports, overall, 
provide evidence against the Veteran's claim because they 
show that the Veteran did not have an chronic injury or 
disease of his back during service or following separation 
from active service.  

In July 1996, the Veteran visited St. Francis Cabrini 
Hospital for complaints of shaking, paranoia, and being 
upset.  There, a full review of the Veteran's systems was 
afforded.  As to the Veteran's back, there was no 
costovertebral, paravertebral, intervertebral, or vertebral 
tenderness or spasm.  

This report shows that there was no disability of the 
Veteran's back while he was in active service.

Of record is a formal finding by the RO on the unavailability 
of service treatment records from October 1995 to April 1999.  
A request for these records was made in May 2006.  That same 
month, the RO received a negative response.  VA's duty to 
assist in the procurement of records is discussed in the 
duties to assist and notify section of this decision.

The Veteran underwent a VA examination of his spine in 
December 2005.  There, the Veteran reported that he developed 
low back pain approximately two years prior to the 
examination, after his separation from active service.  This 
is evidence that weighs heavily against his claim as it 
shows, by the Veteran's own admission, that he did not have 
an injury or disease of his low back in service.

Further, in his substantive appeal, dated July 2005, the 
Veteran stated "although I did not seek treatment while in 
the military, I did seek and receive treatment within one 
year of my discharge."  

It is important for the Veteran to understand that a strain 
of the lumbar spine, as diagnosed in the December 2005 
examination, is not a disability subject to presumptive 
service connection under 38 C.F.R. §§  3.307 and 3.309.  By 
his own admission, the Veteran did not seek or receive 
treatment for low back disability while in service.

This post-service evidence is unfavorable to the Veteran's 
claim because it establishes that his low back pain did not 
manifest until approximately four years after separation from 
active service.  Such a period of time between service and 
the onset of symptoms for this condition is evidence that 
there has not been a continuity of symptomatology or any 
other relationship to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Finally, there is no competent medical opinion or other 
evidence of record that the Veteran's low back pain had onset 
during his active service, or is related to his active 
service.  During the December 2005 VA examination, the 
examiner opined that the Veteran's back condition "is a 
local muscular problem and therefore is less likely than not 
related to his [service-connected] ankle."  This evidence 
shows an absence of the requisite nexus between the Veteran's 
claimed disability and an inservice injury or event.

The Board finds that the service and post-service treatment 
records, indicating low back pain that began years after 
service, with no indication of a connection to service, 
outweigh the Veteran's statement in his substantive appeal 
that service connection is warranted.  Hence, the 
preponderance of the evidence is against his claim for 
entitlement to service connection for a low back condition 
and this claim must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Regarding the shoulders, in cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2008).  38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra. 71 
Fed. Reg. 52,744 (Sept. 7, 2006).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Service treatment records from August 1988 to August 1992 are 
absent for any reports of treatment for or symptoms of 
shoulder problems.  A report of medical examination from 
August 1992, when the Veteran separated from service, 
indicated a normal evaluation of the Veteran's upper 
extremities, including strength and range of motion.  An 
associated report of medical history from August 1992 
revealed that the Veteran did not then have, or had 
previously had, broken bones or bone, joint, or other 
deformity. 

Service treatment records from the Veteran's active duty from 
May 1993 to April 1999 are also absent for complaints of or 
treatment for a back disability.  These reports, overall, 
provide evidence against the Veteran's claim because they 
show that the Veteran did not have an injury or disease of 
his shoulders during service or following separation from 
active service.  

During the July 1996 examination at St. Francis Cabrini 
Hospital, the full review of the Veteran's systems revealed 
that the Veteran's extremities were symmetrical, had full 
range of motion, equal tone and strength.  There was no 
cyanosis, edema, joint tenderness, or effusion.  Pulses were 
equal bilaterally.  This report provides evidence showing no 
disability of the Veteran's shoulders while he was in active 
service.

During the December 2005 VA examination, the Veteran reported 
that he has had radiating pain to his shoulders from his neck 
since 1996.  This account contradicts the findings of the 
treating physician at St. Francis Cabrini Hospital who found 
no joint tenderness of the Veteran's extremities.  The Board 
finds that the objective findings of the physician in July 
1996 outweigh the Veteran's statements in the December 2005 
examination of radiating pain to his shoulders since 1996.

The December 2005 examiner concluded that the Veteran's 
current bilateral shoulder condition is "muscular in nature 
not related to any neurological or cervical changes to 
account for the pain in his shoulders."  This evidence shows 
an absence of the requisite nexus between the Veteran's 
claimed disability and an inservice injury or event and that 
the Veteran's current pain was not aggravated or secondary to 
his service-connected cervical back disability.

The Board finds that the service and post-service treatment 
records show no indication of a connection to service and 
this evidence thus outweigh the Veteran's statement in his 
substantive appeal that service connection is warranted as 
secondary to his service-connected cervical back disability.  
Hence, the preponderance of the evidence is against his claim 
for entitlement to service connection for a bilateral 
shoulder condition and this claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the Veteran in February 2004 that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the Veteran's 
claims for service connection for a lumbosacral strain 
(claimed as back pain) and bilateral shoulder pain.  This 
letter informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the Veteran in March 2006.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim as far as an initial disability rating 
and effective date.  Although the notice letter was not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  

Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statements of 
the case from June 2007 and December 2008.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal, as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As noted above, the RO concluded through a formal finding 
that no service treatment records could be found for the 
Veteran's period of active service dated October 1995 to 
April 1999.  A negative response was received by the RO in 
May 2006.  The Board concludes that no other pertinent 
evidence is in the possession of a Federal government agency 
or department and that further efforts to obtain such 
evidence would be futile.  See 38 C.F.R. § 3.159(d).  
Further, the Board concludes that there is no reasonable 
possibility that further assistance would substantiate the 
Veteran's claims.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records, VA outpatient treatment records, private medical 
records from University Counseling Center.  Appropriate VA 
examinations were afforded the Veteran in August 1999, 
December 2005,and April 2007.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER
The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


